                                          Case 4:20-cv-02145-HSG Document 23 Filed 06/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LISA MCCARRICK,                                      Case No. 20-cv-02145-HSG
                                   8                     Plaintiff,                           ORDER DENYING MOTION TO
                                                                                              TRANSFER VENUE
                                   9              v.
                                                                                              Re: Dkt. No. 15
                                  10     AMAZON.COM SERVICES LLC,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Amazon.com Services LLC’s motion to transfer

                                  14   this action to the Eastern District of California. Dkt. No. 15. The Court finds this matter

                                  15   appropriate for disposition without oral argument and the matter is deemed submitted. See Civil

                                  16   L.R. 7-1(b). For the reasons detailed below, the Court DENIES the motion.

                                  17          In support of its motion to transfer, Defendant cites 28 U.S.C. § 1404(a). This provision

                                  18   provides that “[f]or the convenience of parties and witnesses, in the interest of justice, a district

                                  19   court may transfer any civil action to any other district or division where it might have been

                                  20   brought.” 28 U.S.C. § 1404(a).

                                  21          The transfer statute exists “to prevent the waste of time, energy and money and to protect

                                  22   litigants, witnesses and the public against unnecessary inconvenience and expense.” See Van

                                  23   Dusen v. Barrack, 376 U.S. 612, 616 (1964) (quotations omitted). The district court has broad

                                  24   discretion in deciding whether or not to transfer an action. See Ventress v. Japan Airlines, 486

                                  25   F.3d 1111, 1118 (9th Cir. 2007) (“[T]he district court’s decision to change venue is reviewed for

                                  26   abuse of discretion. Weighing of the factors for and against transfer involves subtle considerations

                                  27   and is best left to the discretion of the trial judge.”) (quotations omitted). District courts may

                                  28   consider a variety of factors in determining whether to transfer an action. See Jones v. GNC
                                            Case 4:20-cv-02145-HSG Document 23 Filed 06/11/20 Page 2 of 3




                                   1   Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000); Decker Coal Co. v. Commonwealth

                                   2   Edison Co., 805 F.2d 834, 843 (9th Cir. 1986). The relevant factors include:

                                   3
                                                      (1) plaintiff’s choice of forum, (2) convenience of the parties,
                                   4                  (3) convenience of the witnesses, (4) ease of access to the evidence,
                                                      (5) familiarity of each forum with the applicable law, (6) feasibility
                                   5                  of consolidation of other claims, (7) any local interest in the
                                                      controversy, and (8) the relative court congestion and time of trial in
                                   6                  each forum.
                                   7

                                   8   Barnes & Noble v. LSI Corp., 823 F. Supp. 2d 980, 993 (N.D. Cal. 2011) (quotations omitted).

                                   9   The moving party bears the burden of showing that the transferee district is a “more appropriate

                                  10   forum.” See Jones, 211 F.3d at 499 (9th Cir. 2000). It is not enough for a defendant to merely

                                  11   show that it prefers another forum, and transfer will also not be allowed if the result is merely to

                                  12   shift the inconvenience from one party to another. See Van Dusen, 376 U.S. at 645-46.
Northern District of California
 United States District Court




                                  13           Having reviewed the motion in detail, the Court finds that neither the convenience of the

                                  14   parties or witnesses nor the interests of justice counsel in favor of transfer. Plaintiff alleges that

                                  15   she generally worked out of her home and traveled throughout California during her employment.

                                  16   See Dkt. No. 1-1, Ex. A. And the majority of witnesses that the parties have identified appear to

                                  17   be located outside of California entirely. See Dkt. No. 15-1 at ¶ 7; Dkt. No. 19-1 at ¶¶ 7–8. As

                                  18   such, the Court finds that there is little efficiency gained by transferring the action to the Eastern

                                  19   District of California. And in the absence of other compelling reasons to transfer to the Eastern

                                  20   District of California, the Court DENIES the motion in its discretion.1

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27   1
                                        The Court notes that in connection with its motion, Defendant also filed a request for judicial
                                  28   notice. Dkt. No. 16. Because the Court did not rely on these documents in exercising its
                                       discretion, the Court DENIES AS MOOT the request for judicial notice.
                                                                                       2
                                          Case 4:20-cv-02145-HSG Document 23 Filed 06/11/20 Page 3 of 3




                                   1          The initial case management conference, scheduled for June 30, remains on calendar, and

                                   2   the parties’ case management statement is due June 23.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 6/11/2020

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
